DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 9-14, 16, 18-21, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Small (5,704,649) in view of Hill (5,645,300) and Ross et al. (6,612,482).
Referring to Claim 1: Small discloses a label arrangement comprising an adhesive label (Figure 5, #100) and a food package (Figure 5, #46), which food package comprises at least an undertray (Figure 5, #51) and a lidstock (Figure 5, #47) sealed or arranged together defining in between a cavity (Figure 4, #45) for a food product (Figure 4, #49), the adhesive label comprising: a printable face material including a first surface and a second surface (Figures 1 and 2); pressure sensitive adhesive (Figure 2, #17) 
However, Small does not disclose a line of weakness that enables manual opening for folding a foldable part of the label away from the food package along a fold line. Hill discloses a label arrangement with a printable face material provided with one or more weakenings (Figure 5, #24) allowing to manually open at least one such weakening for folding an area without adhesion away from the food package along a folding line, the folding line keeping the folded part attached to the adhesive label (Figure 5, #10) and the pressure sensitive adhesive maintains adhesion of the rest of the adhesive label remaining attached to the food package (Figure 5, #40; col. 4-5, lines 66-7). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the label disclosed by Small with lines of weakness, as taught by Hill, in order to allow for additional information to be imparted on a rear side of the label and to be accessible to a user.
	Further, Small does not disclose that any part of the label does not closely follow an outer contour of the food package. Ross discloses a label arrangement with areas without adhesion (Figure 2, #16 and #18) positioned onto areas where the label is not arranged to closely follow an outer contour of the food package (Figure 2, #20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make areas of the label disclosed by Small not closely follow an outer contour of the food package, as taught by Ross, in order to allow for easier removal of the label at those portions as desired by a user.

Referring to Claims 2 and 21: Small further discloses that the pressure sensitive adhesive is a permanent pressure sensitive adhesive (col. 4, lines 65-66).
Referring to Claim 3: Small further discloses that the pressure sensitive adhesive is a removable pressure sensitive adhesive (col. 5, lines 48-50).
Referring to Claims 4 and 22: Small does not disclose that the areas without adhesion are arranged by leaving the areas without pressure sensitive adhesive. Hill discloses a label arrangement with areas without adhesion arranged by leaving the areas without pressure sensitive adhesive (col. 5, lines 29-31). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to form the areas without adhesion disclosed by Small by omitting the adhesive in those areas, as taught by Hill, as a matter of design choice.
Referring to Claims 6 and 24: Small further discloses that the areas without adhesion are arranged by coating the pressure sensitive adhesive with non-adhesive coating (col. 5, lines 2- 5).
Referring to Claims 9-11 and 26-28: Small does not disclose an encircling label arrangement. Hill discloses a label arrangement with a food package comprising an undertray bottom (Figure 5, #42), tray sides, and a lidstock arranged onto upper rim of the tray sides and a label is being arranged to cover at least partially the lidstock, two of the tray sides, and the undertray bottom (col. 7, lines 4-8; col. 6, lines 23-32); and wherein the label is arranged to be wrapped around a periphery of the food package in a manner that a leading edge and a trailing edge of the label touch or overlap each other at one side of the food package (col. 7, lines 4-8; Figure 9). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the label disclosed by Small encircle 
Referring to Claims 12 and 29: Small does not disclose printed information on the underside of the label arrangement. Hill discloses a label arrangement with at least one of the areas without adhesion having printed information (Figure 1, #23; col. 5, lines 8-15). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide printed information on the underside of the label disclosed by Small, as taught by Hill, in order to provide additional information to an end user.
Referring to Claims 13, 14, 30, and 31: Small does not disclose folding the foldable part away. Hill discloses a label arrangement wherein the label is arranged on the food package so that a foldable part having been folded away from the food package provides visual access to the food product in the food package and to the information carried by the label (Figure 5, if folded at #24 would see coupon or recipe and food in package). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to fold the foldable part disclosed by Small, as taught by Hill, in order to provide more information to a user with foldable parts.
Referring to Claim 16: Small further discloses that the food package is a clamshell type package having a one-piece structure (Figure 3; col. 1, lines 6-7).
Referring to Claim 18: Small further discloses that the label is arranged to cover at most 30% of the lidstock (Figure 5, #11 covers less than 30%).
Referring to Claim 19: Small further discloses that the lidstock is transparent (col. 1, lines 6-7).
Referring to Claim 20: Small discloses an adhesive label (Figure 5, #100) for a food package (Figure 5, #46), the food package comprising at least an undertray (Figure 5, #51) and a lidstock (Figure 5, #47) arranged together defining in between a cavity (Figure 4, #45) for a food product (Figure 4, #49), the adhesive label comprising: a printable face material including a first surface and a second surface 
However, Small does not teach the structure of the foldable part. Hill teaches a label including a foldable part (Figures 4 and 5, #20) between at least one weakening and a folding line (Figures 4 and 5, #24s), the foldable part comprising the non- adhesion area (col. 5, lines 2-7), and the at least one weakening at the foldable part is configured to enable manual opening of the weakening for folding the foldable part away from the food package along the folding line (col. 5, lines 2-7; Figure 5, if folded at #24 would see coupon or recipe and food in package). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hill into the invention of Small in order to allow for additional information to be imparted on a rear side of the label and accessible to a user.
	Further, Small does not disclose the structure of the areas without adhesion. Ross teaches a label arrangement with areas without adhesion (Figure 2, #16 and #18) positioned onto areas where the label is not arranged to closely follow an outer contour of the food package (Figure 2, #20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Ross into the invention of Small in order to allow for easier removal of the label at those portions as desired by a user. The pressure sensitive adhesive maintains adhesion of the adhesion area of the adhesive label to the food package when the non-adhesion area is folded away from the food package.
	Finally, the recitation regarding the method of dispensing the label does not define over the prior art because the method of using the device is not germane to the issue of patentability of the 
Referring to Claim 32: Small discloses that the label comprises a width and a length, wherein the length is greater than the width (Figures 7 and 8). Small does not disclose that the adhesion and non-adhesion areas alternate, instead having 2 non-adhesion areas in between the adhesion areas. Hill discloses a label with alternating non-adhesion areas and adhesion areas provided along a length of the label (Figure 3; col. 5, lines 32-34). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to alternate the non-adhesion areas and the adhesion areas disclosed by Small, as taught by Hill, in order to provide more consistent adhesion of the label to the package. Such a modification would have involved a simple substitution of one known adhesive arrangement for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Referring to Claim 33: Small further discloses that the weakening is a perforation (Figure 2, #28; col. 4, lines 44-50).
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Small (5,704,649) in view of Hill (5,645,300) and Ross (6,612,482) as applied to claims 1 and 20, respectively, above, and further in view of Sellers (6,770,345).
Small discloses the invention substantially as claimed, as set forth above. However, Small does not disclose deadening adhesive in the areas without adhesion. Sellars discloses a label arrangement with areas without adhesion arranged by deadening the adhesion of the pressure sensitive adhesive (col. 9, lines 55-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to create the non-adhesion areas on the label disclosed by Small by deadening the adhesive, as taught by Sellars, as a matter of design choice. Such a modification would .
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Small (5,704,649) in view of Hill (5,645,300) and Ross (6,612,482) as applied to claim 1, above, and further in view of Ibe et al. (2010/0104701).
	Small discloses the invention substantially as claimed, as set forth above. However, Small does not disclose that the packaging is a vacuum food package or a MAP. Ibe discloses a food package being a vacuum food package (410058) or a modified atmospheric package (10004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to use the label disclosed by Small on a vacuum food package or a MAP, as taught by Ibe, in order to label those types of packages.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Small (5,704,649) in view of Hill (5,645,300) and Ross (6,612,482) as applied to claim 1, above, and further in view of Williams (2011/0086194).
Small discloses the invention substantially as claimed, as set forth above. However, Small does not explicitly disclose that the package has a separate lid, but does teach that any variety of known packages can be utilized. Williams discloses a label for a package comprising box type packaging having separate lid and undertray parts (abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to use the label disclosed by Small on a package having separate lid and undertray parts, as taught by Williams, as a matter of design choice.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631